I agree to the result. An effort to save the Act by eliding the proviso would produce an extraordinary situation. One section of the Act makes its violation a misdemeanor and it is a legislative function to declare what things are criminal. That portion of Rhea County, in which plaintiff grazed his stock, was *Page 696 
excluded from its scope, when this enactment left the Legislature. No such law, as that plaintiff is charged to have transgressed, prevailed in the locality where he is said to have offended. If he is liable to prosecution it will be for an offense brought into being by act of the court, not by act of the Legislature. The court should not create a criminal offense by statutory construction.
I am authorized to say that Justice CHAMBLISS and Justice SWIGGART concur in this opinion. *Page 697